DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 1/16/2019. The Examiner notes claims 1 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 
The claim states "so as to enhance the effectiveness of removal of the bottle cap".  What does "to enhance the effectiveness" mean? The phrase is relative which renders the claim indefinite.  The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes, the claim will be interpreted to be "…so as to remove the bottle cap…"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Billings (GB 2091227 A), hereinafter Billings.
Regarding claim 1
Billings discloses a multi-purpose bottle opener [Fig 1] comprising: 
a bottle opening body [Fig 2; 10 & 12] having a bottle cap opening end [10] and a wine bottle opening end [12]; the bottle cap opening end having a fulcrum arm [ and a handle access opening, 
the fulcrum arm having a cap relief [Figure 1 of this office action] and a cap hook [Figure 1 of this office action] configured to provide leverage against a pry-off-type bottle cap edge, so as to remove the bottle cap [Pg 1 of Specification, line 46-48; a bottle opener removes bottle caps], the wine bottle opening end being opposite of the bottle cap opening end [Fig 2], 
the wine bottle opening end having a fixedly mounted corkscrew [14]; and 
a detachable bottle opening handle [16] having a cavity [Fig 1-2; 16 & 17 form a cavity], the detachable bottle opening handle attachable to the wine bottle opening end such that the fixedly mounted corkscrew is insertable within the cavity [Fig 1-2], the detachable bottle opening handle configured to be insertable into the handle access opening [Pg 1 of Specification, line 88-97; 16 is insertable into 10 for use as a handle for remove a cork].

    PNG
    media_image1.png
    314
    765
    media_image1.png
    Greyscale

Figure 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723